Citation Nr: 0120479	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to October 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  

It is noted that the appellant was awarded an increased 
evaluation for his service-connected PTSD, from 30 to 50 
percent disabling, by a September 2000 hearing officer 
decision.  He continues to disagree with the current rating 
assigned and the claim of an increased rating above 50 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

The appellant appeared at a hearing held at the RO in 
Montgomery, Alabama, on March 23, 2000.  A transcript of that 
hearing has been associated with the record on appeal.

This case was certified to the Board by the Montgomery, 
Alabama VARO.

In a February 1999 letter to the President, the appellant 
complained of being unable to work due to constant pain and 
his PTSD symptoms.  The appellant's claim of entitlement to a 
total disability rating for compensation based upon 
individual unemployability is referred to the RO for 
appropriate development, particularly in view of the grant 
that follows.





FINDING OF FACT

The appellant's PTSD is manifested by flattened affect, 
depressed mood, nightmares, sleep impairment, intrusive 
recollections, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, with serious work impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At an August 1998 VA mental disorders examination, the 
appellant reported that he had been divorced two times and 
had four adult children from his first marriage.  He lived 
alone.  He stated that he had held more than 50 jobs but had 
worked for General Motors for twenty-six years.  He added 
that he left General Motors to receive treatment at a VA 
facility in Brecksville, Ohio.  He reported that he received 
regular counseling at the VA Center for Stress Recovery.  He 
complained of being depressed and having suicidal thoughts.  
He stated that people were out to get him.  He reported 
hearing voices when nobody was around and he described 
difficulty falling and staying asleep.  He complained of 
irritability, anger, difficulty concentrating, hypervigilance 
and an exaggerated startle response.  He reported that he 
isolated himself because he preferred to be alone, and that 
he did not participate in any activities.  His range of 
affect was restricted.  He was unable to have feelings of 
love and had feelings of a foreshortened future.  He tried to 
avoid thoughts and feelings associated with Vietnam and had 
to try to avoid activities and situations that aroused 
recollections of Vietnam.  He had recurrent distressing 
dreams and recurrent intrusive distressing recollections of 
the events in Vietnam.  He also had sudden reactions or 
feelings as if the trauma were reoccurring.  He had intense 
psychological distress at exposure to events that symbolize 
or resemble aspects of the traumatic events.  He had feelings 
of detachment from others.

The examiner reported that the veteran was alert, fairly neat 
in appearance, and cooperative.  His speech was coherent and 
relevant.  His mood was depressed.  He admitted to having 
suicidal ideation but denied any attempts.  His affect was 
appropriate, and he was oriented to time, place, and person.  
His memory for recent and remote events was fair, and his 
general fund of knowledge was fairly good.  He was able to 
subtract serial sevens from one hundred and knew the past 
presidents of the United States.  His intellectual 
functioning was average.  His judgment and insight were 
described as fair.  The examiner diagnosed PTSD, and assigned 
a Global Assessment of Functioning (GAF) score of 50.

VA outpatient treatment records, dated between February 1997 
and November 1998, show that the appellant received therapy 
approximately twice per week.  He frequently reported high 
levels of depression, anger, and anxiety.  He last had a 
girlfriend in November 1997.  The appellant reported having 
difficulty dealing with his supervisor.  These records 
indicate that the appellant retired from his job at General 
Motors in June 1998.

At a March 27, 2000 hearing, the appellant testified that he 
had moved to Alabama approximately one year previously.  He 
related that he had contacted his former VA case manager in 
Ohio approximately five times by telephone since then to 
discuss difficulties he was having.  He explained that he had 
been advised at the VA medical center in Birmingham, Alabama, 
that treatment was not available for PTSD.  He stated that 
his nearest neighbor lived approximately one-quarter mile 
from him.  He stated that he had difficulty falling asleep 
and had nightmares.  He stated that prior to moving to 
Alabama he had participated in a treatment program for PTSD.

At an April 2000 VA PTSD examination, the appellant reported 
having been treated as a VA inpatient three times for PTSD.  
He stated that from 1995 until moving to Alabama in 
approximately November 1998 he had been treated as a VA 
outpatient twice per week.  He stated that he had been 
employed as a car mechanic until three years previously when 
he stopped working because of his PTSD symptoms.  He 
explained that he had taken a pistol to work and then decided 
that he had to quit.  He reported having difficulty sleeping, 
nightmares approximately once per week, and intrusive 
thoughts of Vietnam.  He reported feelings of detachment.  He 
stated that he had few friends and few social outlets and 
that he only was able to speak to other veterans.  He 
reported chronic irritability, difficulty being around 
crowds, hypervigilance and an exaggerated startle response.

The examiner described him as casually dressed.  He was alert 
and oriented times four.  His mood was described as "all 
right," and his affect was moderately constricted.  He 
seemed to tear when discussing his Vietnam experiences.  His 
thought content was negative for suicidal or homicidal 
ideations; his thought process was negative for flight of 
ideas or loosening of associations.  His speech was regular 
in rate and rhythm.  His insight and judgment were fair and 
his higher cognitive functions appeared to be intact.  The 
examiner diagnosed PTSD, and assigned a GAF score of 50.

Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The appellant was notified of the 
symptomatology necessary for a higher disability evaluation, 
and the RO arranged for VA examinations of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also Green 
v. Derwinski, 1 Vet. App. 121 (1991) (holding that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  The criteria for the 50, 70 and 100 percent 
ratings are as follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

The medical evidence shows that the appellant has been 
assigned GAF scores of 50 at his last two VA examinations.  A 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The evidence of record presents a consistent picture of the 
appellant's symptoms.  The appellant has flattened affect, 
depressed mood, nightmares, sleep impairment, intrusive 
recollections, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 70 percent disability rating than a 50 percent 
disability.  See 38 C.F.R. § 4.7 (2000).

Although the appellant does not meet all of the criteria 
required for a 70 percent disability rating, the criteria 
that he does meet-difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships-are significant.  It is apparent 
that the appellant's inability to adapt to the stress of his 
job was a factor in his decision to retire at a relatively 
young age.  The appellant lives in a small town in Alabama, 
appears to have few friends, and does not participate in any 
social activities.  His symptoms have been severe enough for 
him to seek regular, frequent therapy.  Because of the 
seriousness of these symptoms, the appellant's overall 
disability level more closely resembles that of the 70 
percent disability rating.

The Board considered assigning the appellant a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He does not meet the 
criteria for a rating higher than 70 percent.  For example, 
the evidence does not show that he exhibits gross impairment 
in thought processes or communication.  His speech has 
consistently been coherent, and relevant.  He has not shown 
flight of ideas or looseness of associations.  During 
treatment and examinations, he has behaved appropriately.  He 
has shown no delusions.  He has appeared fairly neat in 
appearance and casually dressed, indicating that he is able 
to perform activities of daily living.  He is shown to be 
fully oriented.  He has not shown an inability to recall his 
name or occupation or the names of close relatives.  He has 
been able to recall historical details well.  Although he has 
suicidal ideations, it cannot be said that he presents a 
persistent danger of hurting himself or others.  He has not 
shown homicidal ideation.  There have been no recent episodes 
of violence.  Although the appellant has described hearing 
voices when nobody else is present, these have not been 
described as auditory hallucinations and have not been 
described as persistent.  Furthermore, satisfaction of one of 
the criteria required for a 100 percent evaluation is not 
sufficient to warrant that rating.  In order to evaluate his 
PTSD as 100 percent disabling, it is required that his 
disability more nearly approximate the criteria for that 
rating than for the lower rating.  Although the appellant is 
unemployed, unemployment is not sufficient to warrant a 100 
percent schedular rating in the absence of the symptoms 
listed in the rating schedule for entitlement to a 100 
percent schedular rating.  Unemployment is not one of the 
listed criteria.  Therefore, a preponderance of the evidence 
is against entitlement to a schedular rating in excess of 70 
percent.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from PTSD.  


ORDER

Entitlement to a 70 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


